Deen, Presiding Judge.
The appellant, Jack Dunlap, was convicted of aggravated child molestation. On appeal, his sole contention is that the trial court erred in refusing to admit into evidence the results of two polygraph examinations he submitted to during the investigation of the case.
On June 29, 1988, and on July 5, 1988, Dunlap submitted to polygraph examinations administered by the Georgia Bureau of Investigation, the first of which was inconclusive and the second of which indicated that Dunlap was not being deceptive. It is undisputed that Dunlap was advised of his right to have counsel present, that Dunlap declined that right, and that there was no stipulation of admissibility by the parties. It has been stated and reiterated that “[u]nder the law as it now exists in this State, results of polygraph tests are admissible only upon the express stipulation of the parties.” Sustakovitch v. State, 249 Ga. 273, 275 (290 SE2d 77) (1982); State v. Chambers, 240 Ga. 76 (239 SE2d 324) (1977). Accordingly, the trial court did not err in excluding the polygraph results in this case.

Judgment affirmed.


Pope and Beasley, JJ., concur specially.